I concur in the first and second paragraphs of the syllabus but dissent from the third paragraph on authority of City ofCleveland v. Ferrando, a Minor, 114 Ohio St. 207,150 N.E. 747; Gottesman, Admr., v. City of Cleveland, 142 Ohio St. 410,52 N.E.2d 644; Gaines v. Village of Wyoming, 147 Ohio St. 491,  72 N.E.2d 369, and City of Cleveland v. King (Ohio),132 U.S. 295, 33 L.Ed., 334, 10 S. Ct., 90. I distinguish Cityof Wooster v. Arbenz, 116 Ohio St. 281, 156 N.E. 210, wherein the city of Wooster was charged with an act of negligence, not with a nuisance as in the instant case, governed by Section 3714, General Code.
However, I concur in the judgment on the ground that the plaintiff violated the assured-clear-distance-ahead statute, Section 6307-21, General Code, by driving his automobile into an observable cloud of steam *Page 418 
which enveloped and rendered invisible a truck with which he collided, and thereby became chargeable with contributory negligence as a matter of law. Gumley, Admr., v. Cowman,129 Ohio St. 36, 193 N.E. 627; Skinner v. Penna. Rd. Co.,127 Ohio St. 69, 186 N.E. 722; Greenland v. City of DesMoines, 206 Ia., 1298, 221 N.W. 953; Elrich v. Schwaderer,251 Mich. 33, 230 N.W. 902; Bowmaster v. Wm. H. DePree Co.,252 Mich. 505, 233 N.W. 395; Perkins v. Great CentralTransport Corp., 262 Mich. 616, 247 N.W. 759; Mason v. C.Lewis Lavine, Inc., 302 Pa. 472, 153 A. 754.